After a careful study of the record, we reach the conclusion that the evidence relied upon for conviction being circumstantial evidence was not legally sufficient to meet the degree of certainty required in such cases.
We think the verdict of guilty of manslaughter evidences be existence of grave doubt in the minds of the jury as to the guilt of the defendant. If the State's theory of the case is correct, then the defendant was guilty of murder in the first degree, but the jury evidently was unwilling to accept that theory and, on the assumption that the defendant might have committed the homicide, returned a verdict of guilty of the lowest degree of unlawful homicide. *Page 719